UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        3/16/2020
MEAT INNOVATIONS INC.,
                                                     19-CV-5155 (KMW) (BCM)
               Plaintiff,
        -against-                                    ORDER
AVA COMPANIES, et al.,
               Defendants.


BARBARA MOSES, United States Magistrate Judge.

        To minimize person-to-person contact and prevent the spread of the COVID-19 virus, the

settlement conference scheduled for March 26, 2020, at 2:15 p.m., will be conducted

telephonically. At that time, the parties (including counsel and their clients) shall call into the

below teleconference:

        Call in Number: (888) 557-8511

        Access Code: 7746387

        All other provisions of the Order Scheduling Settlement Conference (Dkt. No. 51) remain

in effect.

Date: New York, New York
       March 16, 2020
                                                     SO ORDERED.


                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
